Citation Nr: 0605165	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  05-02 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for a lumbar spine 
disability, claimed as secondary to service-connected 
chondromalacia of the left and right knees.

2.  Whether new and material evidence has been submitted to 
reopen a service connection claim for a bilateral shoulder 
disability, claimed as secondary to service-connected 
chondromalacia of the left and right knees.

3.  Entitlement to an evaluation in excess of 20 percent for 
chondromalacia of the left knee.

4.  Entitlement to an evaluation in excess of 20 percent for 
chondromalacia of the right knee.

5.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 13, 1994 to 
August 12, 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the New 
Orleans Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, continued a 20 percent evaluation for 
chondromalacia of each knee; denied service connection for 
rheumatoid arthritis, denied entitlement to aid and 
attendance; and determined that no new and material evidence 
had been submitted to reopen service connection claims for 
degenerative joint disease of the lumbar spine and the 
shoulders, both claimed as secondary to service-connected 
knee disabilities.  The veteran subsequently perfected an 
appeal as to these issues.

In February 2004, the veteran testified before a Decision 
Review Officer sitting at the RO.  A transcript of the 
hearing is associated with the claims folder and has been 
reviewed.  During the hearing, the veteran withdrew her 
claims of service connection for rheumatoid arthritis, as 
well for aid and attendance.

A motion to advance the veteran's case on the docket was 
received and granted in January 2006.  The case is now before 
the Board for appellate review.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  An April 2002 rating decision, in pertinent part, 
declined to reopen the veteran's service connection claims 
for a lumbar spine disability and a bilateral shoulder 
disability on the bases that such disabilities were not shown 
to be related to service-connected chondromalacia of the left 
and right knee; the veteran did not file a timely appeal 
following appropriate notice, and that decision became final.

3.  Evidence received since the April 2002 decision raises a 
reasonable possibility of substantiating the secondary 
service connection claim for a lumbar spine disability.  

4.  The preponderance of the evidence is against a finding 
that the veteran's lumbar spine disability is related to her 
service-connected chondromalacia of the left and right knee.

5.  Evidence received since the April 2002 decision does not 
raise a reasonable possibility of substantiating the 
secondary service connection claim for a bilateral shoulder 
disability.  

6.  The veteran's service-connected chondromalacia of the 
knees is currently manifested by slight tenderness, and 
crepitation on motion, particularly on the patella.  Range of 
bilateral knee motion is from zero to 120 degrees.  The 
veteran is in receipt of the maximum schedular for bilateral 
dislocated semilunar cartilage.

7.  The veteran has not submitted evidence tending to show 
that her service-connected bilateral knee disability requires 
frequent hospitalization, is unusual, or causes marked 
interference with employment.

8.  The veteran's service-connected disabilities alone do not 
prevent her from securing or following substantially gainful 
employment, considering the impairment from the disorders and 
her educational and occupational background.


CONCLUSIONS OF LAW

1.  An April 2002 rating decision declining to reopen a 
service connection claim for a lumbar spine disability and a 
bilateral shoulder disability, both claimed as secondary to 
service-connected chondromalacia of the left and right knee, 
is final.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001, 2005).

2.  Evidence received since the April 2002 rating decision 
that denied declined to reopen a secondary service connection 
claim for a lumbar spine disability, is new and material, and 
the veteran's service connection claim for such disability is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).  

3.  A lumbar spine disability, to include degenerative joint 
disease and degenerative disc disease of the lumbar spine, is 
not proximately due to or the result of the veteran's service 
connected chondromalacia of the left and right knees.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2005).

4.  Evidence received since the April 2002 rating decision 
that declined to reopen a service connection claim for a 
bilateral shoulder disability, claimed as secondary to 
service-connected chondromalacia of the left and right knee, 
is not new and material, and the veteran's service connection 
claim for such disability is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2005).  


5.  The criteria for an evaluation in excess of 20 percent 
for chondromalacia of the left knee are not met.  38 C.F.R. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 
5003, 5256, 5257, 5258, 5260, 5261, 5262 (2005).

6.  The criteria for an evaluation in excess of 20 percent 
for chondromalacia of the right knee are not met.  38 C.F.R. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic 
Codes 5003, 5256, 5257, 5258, 5260, 5261, 5262 (2005). 

7.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in the veteran's possession that pertains to the 
claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the VCAA notice requirements 
have been satisfied by virtue of letters sent to the veteran 
in December 2002 and March 2003.  These letters notified the 
veteran that VA would make reasonable efforts to help her 
obtain necessary evidence with regard to her appeal, but that 
she had to provide enough information so that VA could 
request the relevant records.  Finally, the letters also 
notified the veteran of her opportunity to submit additional 
evidence to support her appeal, as she was told to provide 
any additional pertinent evidence or information she had 
pertinent to her claim.  The veteran has not alleged that she 
has any evidence in her possession that is needed for a full 
and fair adjudication of this claim.

In addition, the RO issued a detailed statement of the case 
(SOC) in December 2004, in which the veteran and her 
representative were advised of all the pertinent laws and 
regulations regarding her appeal.  Thus, the Board believes 
that appropriate notice has been given in this case.  
Additionally, the Board notes that a substantial body of 
evidence was developed with respect to the veteran's claim, 
and that the SOC issued by the RO clarified why this 
particular claim was being denied, and of the evidence that 
was lacking.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims folder reflects that the December 2004 
SOC contained the pertinent language from the duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2005).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  Thus, to the 
extent that the letters notifying her of the VCAA may not 
have technically informed the veteran of each element of the 
VCAA, the veteran was nonetheless properly notified of all 
the provisions of the VCAA by the December 2004 SOC.  For 
these reasons, the Board concludes that the notifications 
received by the veteran adequately complied with the VCAA and 
subsequent interpretive authority, and that she has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, VCAA 
notice was provided prior to the initial unfavorable AOJ 
decision that is the basis of this appeal.  Thus, defective 
timing of VCAA notice is not at issue.  

The Board finds that the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  It appears that all obtainable 
evidence identified by the veteran relative to her claim has 
been obtained and associated with the claims folder, and that 
neither she or her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising her as to the evidence 
needed, and in obtaining evidence pertaining to her claim 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

The claims folder contains service medical records, VA 
treatment records from New Orleans, evidence from the Social 
Security Administration, the veteran's contentions, other lay 
statements, as well as private medical evidence from Dr. 
Biswas, Dr. Dennis, Dr. Lamid, Dr. Marrero, Dr. Mathai, and 
Dr. Sohi.  The RO afforded the veteran VA examinations in 
March 1999, December 2000, March 2003, and May 2003, and as 
noted above, the veteran was afforded a personal hearing in 
February 2004.  The veteran has not indicated that she has 
any additional evidence to submit.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini II, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


II.  New and Material Evidence Claims

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160, 20.201, and 20.302.  

In an April 2002 decision, the RO denied service connection 
for DJD of the lumbar spine and DJD of both shoulders on the 
bases that there was no showing that pertinent disabilities 
were related to service-connected bilateral knee disability; 
the veteran was notified of that decision in the same month.  
She did not file a timely appeal, and the April 2002 decision 
became final.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001, 
2005).

Since the April 2002 rating decision is final, the veteran's 
secondary service connection claims for a lumbar spine 
disability and a bilateral shoulder disability may be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2005); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of evidence of 
record at the time of the last prior final denial, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  

As the last final disallowance of the veteran's service 
connection claims for DJD of the lumbar spine, and both 
shoulders, was an April 2002 rating decision, the Board must 
now determine whether new and material evidence sufficient to 
reopen the claim has been received subsequent to the April 
2002 decision.  



a.  Lumbar Spine

The RO, in its April 2002 rating decision, essentially denied 
the veteran's claim for DJD of the lumbar spine on the basis 
that there was no evidence of a nexus between such disability 
and service-connected chondromalacia of the left and right 
knees.  Thus, in this case, to be new and material, the 
evidence would need to relate the veteran's lumbar spine 
disability to the veteran's service-connected knee 
disability.  

On review, the Board finds that the veteran has submitted new 
and material evidence since the April 2002 rating decision 
sufficient to reopen his service connection claim for a 
lumbar spine disability, claimed as secondary to service-
connected bilateral knee disability.  Specifically, evidence 
received since the April 2002 rating decision includes a 
January 2003 private medical statement by Dr. Dennis.  Dr. 
Dennis stated that the veteran's "knee problem has 
contributed to and has a direct casual relationship to the 
existing back problem."  This newly received evidence is 
material in that it suggests a relationship between the 
veteran's lumbar spine disability and her service-connected 
bilateral knee disability.  It, either by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2005).  It raises a reasonable possibility 
of establishing the claim.  Id.  Therefore, the evidence can 
be considered new and material for the purpose of reopening 
the secondary service connection claim for a lumbar spine 
disability.  Accordingly, the claim is reopened.


b.  Secondary Service Connection Claim for a Lumbar Spine 
Disability

As discussed directly above, the Board has reopened the 
veteran's secondary service connection claim for a lumbar 
spine disability, and will now consider the veteran's claim 
on the merits.  The Board finds that VA has fully satisfied 
its duties of notice and assistance with respect to the 
service connection claim and that sufficient evidence is of 
record to decide that claim.  See, e.g., Bernard, supra.  The 
Board also notes that the RO, in its December 2004 SOC, 
essentially considered the veteran's service connection claim 
for a lumbar spine disability on the merits.  No further 
assistance in developing the facts pertinent to the issue is 
required.  

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005). 
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2005).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  When service connection is established for a 
secondary condition, it shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (2005).

The veteran does not contend nor does the evidence show that 
the veteran developed a chronic back disability in service.  
Rather, the veteran asserts that her lumbar spine disability 
is related to her service-connected bilateral knee 
disability.

In this case, the objective evidence shows a current 
diagnosis of degenerative disc disease and mild degenerative 
joint disease of the lumbar spine (see April 2003 MRI and 
January 2004 x-ray report from Crescent City Diagnostics).  
However, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's lumbar spine 
disability is proximately due to, or the result of, her 
service-connected bilateral knee disability.

The Board acknowledges Dr. Dennis' January 2003 statement, in 
which he suggested a relationship between the veteran's 
lumbar spine disability and her bilateral knee disability.  
Also of record is an unfavorable opinion by a May 2003 VA 
examiner.  The examiner specifically opined that there is 
"no correlation whatsoever" between the veteran's 
degenerative changes in her back and her service-connected 
chondromalacia of the knees.  In arriving at such opinion, 
the examiner explained that the degenerative changes that are 
seen in the veteran's back are the same changes that would be 
seen in an individual of her age and significant obesity.  

As physicians, both the VA examiner and Dr. Dennis are 
competent to render medical opinions since they possess the 
requisite medical training.  Thus, the Board must assess the 
probative value of each opinion.  On review, the Board finds 
that the May 2003 VA opinion outweighs Dr. Dennis' opinion.  
The May 2003 examiner had an opportunity to review the entire 
claims folder, which included the veteran's service medical 
records and Dr. Dennis' statement.  The May 2003 VA physician 
pointed to particular medical evidence in the veteran's 
service medical records in arriving at his conclusion.  In 
contrast, there is no indication that Dr. Dennis reviewed the 
veteran's claims folder, particularly the service medical 
records.  Based on the foregoing reasons, the Board considers 
Dr. Dennis' opinion to be less-informed, and finds the May 
2003 VA opinion to be of more probative value.

Because a clear preponderance of the evidence is against the 
claim of entitlement to secondary service connection for a 
lumbar spine disability, the reasonable doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b) (West 2002).

c.  New and Material Claim - Bilateral Shoulder Disability

The RO, in its April 2002 rating decision, essentially denied 
the veteran's claim for a bilateral shoulder disability on 
the basis that there was no evidence of a nexus between such 
disability and service-connected chondromalacia of the left 
and right knees.  Thus, in this case, to be new and material, 
the evidence would need to relate the veteran's shoulder 
disability to the veteran's service-connected knee 
disability.  

Evidence received prior to the April 2002 rating decision 
consisted of the veteran's contentions, service medical 
records, VA medical evidence, and private medical evidence.  
There was evidence of a bilateral shoulder disability, 
however a nexus between such disability and service-connected 
bilateral knee disability was not shown.


On review, the Board finds that the veteran has not submitted 
new and material evidence since the April 2002 rating 
decision sufficient to reopen his service connection claim 
for a bilateral shoulder disability, claimed as secondary to 
service-connected bilateral knee disability.  The evidence 
received subsequent to the April 2002 rating decision 
consists of private medical evidence, VA medical evidence, a 
hearing transcript, the veteran's contentions, and other lay 
statements.  The newly received VA and private medical 
evidence shows treatment and diagnoses pertinent to the 
veteran's shoulders, however such evidence is not material, 
in that if fails to show a nexus between the veteran's 
shoulder disability and her service-connected knee 
disability.  The Board also notes that a statement from Dr. 
Marrero (March 2000) and VA medical evidence received in 
February 2004 are duplicative of evidence already considered 
in the April 2002 decision.  Moreover, written statements 
from the veteran and her hearing testimony are duplicative of 
contentions already considered.  Statements received from the 
veteran's daughter and mother, in which they discuss the 
problems that the veteran is having with her knees, are not 
material to the veteran's claim for a bilateral shoulder 
disability in that they do not discuss the veteran's 
shoulders.  Regardless, the Board notes that any statements 
submitted by the veteran, her mother, and daughter to the 
effect that the veteran's shoulder disability is related to 
her knee problems, would be without probative value because 
they, as laypersons, are not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In sum, the newly received evidence, either by itself or when 
considered with the previous evidence of record, fails to 
relate to an unestablished fact necessary to substantiate the 
claim.  38 C.F.R. § 3.156 (2005).  It does not raise a 
reasonable possibility of establishing the claim.  Id.  
Therefore, the evidence cannot be considered new and material 
for the purpose of reopening the secondary service connection 
claim for a bilateral shoulder disability.  Accordingly, the 
claim is not reopened.





III.  Increased Evaluation Claims for Chondromalacia of the 
Left and Right Knees

The Board has reviewed all the evidence in the veteran's 
claims folder, to include, but not limited to, VA medical 
evidence, private medical evidence, and the veteran's 
statements.  For the purpose of reviewing the medical history 
of the veteran's service-connected disorder, see 38 C.F.R. 
§§ 4.1, 4.2, the Board also reviewed medical evidence 
developed in connection with prior claims.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2005), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

During service, the veteran complained of bilateral knee pain 
and received a diagnosis of bilateral patellar tendonitis and 
bilateral patellar malalignment.  After service, in December 
1995, service connection was granted for chondromalacia of 
each knee, and a 10 percent evaluation was assigned to each 
knee, effective from August 13. 1994.  Chondromalacia 
patellae is the "premature degeneration of the patellar 
cartilage...Stedman's Illustrated Medical Dictionary, 341(27th 
ed. 2000).  In a January 2001 rating decision, the RO 
increased the evaluations to 20 percent for each knee, 
effective from February 24, 2000.  The 20 percent evaluations 
assigned to each knee have continued to the present.

The 20 percent evaluations were assigned by analogy to 
dislocation of semilunar cartilage under Diagnostic Code 
5258.  In this case, there is no evidence of semilunar 
cartilage dislocations with frequent episodes of locking, 
pain or effusion into the joint.  38 C.F.R. § 4.71a (2005).  
Regardless, a 20 percent evaluation is the maximum schedular 
evaluation allowable under Diagnostic Code 5258, therefore a 
higher evaluation under such code is not available.  

A March 2003 x-ray report reflected that the veteran's knee 
joints were normally maintained.  Nevertheless, the claims 
folder contains evidence that the veteran was diagnosed with 
arthritis of the knees.  

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  (Diagnostic Code 
5200, etc.)  When limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2005).

According to VA standards, normal range of motion of the knee 
is from 0 degrees extension to 140 degrees flexion.  See 38 
C.F.R. § 4.71, Plate II (2005).  Under Diagnostic Code 5260, 
flexion of the leg limited to 60 degrees warrants a 
noncompensable evaluation; flexion limited to 45 degrees (10 
percent); flexion limited to 30 degrees (20 percent); and 
flexion limited to 15 degrees (30 percent).  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2005).  Under Diagnostic Code 
5261, extension limited to 5 degrees warrants a 
noncompensable evaluation; extension limited to 10 degrees 
(10 percent); extension limited to 15 degrees (20 percent); 
extension limited to 20 degrees (30 percent); extension 
limited to 30 degrees (40 percent); and extension limited to 
45 degrees (50 percent).  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2005).

On review, the medical evidence of record fails to show that 
flexion in either knee joint is limited to 15 degrees or that 
extension of either knee joint is limited to 20 degrees.  
Rather, on March 2003 VA examination, the veteran's range of 
bilateral knee motion was from zero to 120 degrees.  VA 
regulations set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims has held that a higher rating can 
be based on "greater limitation of motion due to pain on 
use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2005).  In the present 
case, the veteran does not exhibit additional functional loss 
on testing and a higher evaluation for arthritis under either 
Diagnostic Code 5260 or 5261 is not warranted.

Other impairment of the knee is rated as follows:  slight 
recurrent subluxation or lateral instability (10 percent); 
moderate recurrent subluxation or lateral instability (20 
percent); and severe recurrent subluxation or lateral 
instability (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2005).

The Board acknowledges that the veteran has been issued knee 
braces and is required to wear them daily.  Notwithstanding, 
there is no evidence of instability on March 2003 VA 
examination.  Lachmann's and McMurray's testing were 
negative.  There was also a negative anterior drawer sign.  
Without evidence of instability, Diagnostic Code 5257 is 
inapplicable.  There is also no evidence of ankylosis of the 
knees, therefore Diagnostic Code 5256 is not for application.  

In sum, the veteran's service-connected chondromalacia of 
both knees is manifested by crepitation on motion, 
particularly on the patella, with slight tenderness on both 
patellae (see March 2003 VA examination report).  As shown 
above, and as required by Schafrath, the Board has considered 
all potentially applicable provisions of 38 C.F.R. Parts 3 
and 4, whether or not the veteran has raised them.  

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular scheduler standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. §3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identity 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for her service-connected 
chondromalacia of the right and left knees.  There is no 
objective evidence that the veteran's knee disabilities have 
caused marked interference with employment.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action.  See VAOPGCPREC 6-96.


IV.  Entitlement to a TDIU

The veteran also contends that she is entitled to a TDIU.  
Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2005).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2005).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2005).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 C.F.R. § 4.16(a).  All veterans who are shown 
to be unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  In cases were 
the scheduler criteria are not met, an extraschedular rating 
is for consideration.  38 C.F.R. § 3.321.

The record reflects that the veteran does not meet the 
schedular requirements under the provisions of 38 C.F.R. 
§ 4.16(a).  As discussed above, service connection is in 
effect for chondromalacia of the left knee (20 percent) and 
chondromalacia of the right knee (20 percent), for a combined 
evaluation of 40 percent.  Accordingly, the veteran does not 
have one service-connected disability rated at 60 percent or 
higher; or two or more service-connected disabilities, with 
one disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  See, id.

Notwithstanding, it is the policy of the VA, however, that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of a service-
connected disability shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the 
applicable percentage standards enunciated in 38 C.F.R. § 
4.16(a), as here, an extra-schedular rating is for 
consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Therefore, the 
Board must evaluate whether there are circumstances in the 
appellant's case, apart from any non-service-connected 
condition and advancing age, which would justify a total 
rating based upon individual unemployability, due solely to 
the veteran's service-connected knee conditions.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

According to her TDIU application, received in July 2001, the 
veteran indicated that she last worked full-time in 1997 as a 
mail handler.  She reported having a high school education 
and she completed training to work as a nursing assistant. 

For the veteran to prevail on her TDIU benefits, it is 
necessary that the record reflect some factor which takes her 
case outside the norm of other such veterans.  38 C.F.R. §§ 
4.1, 4.15 (2005).  The sole fact that the veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  The assignment of a rating evaluation is itself 
recognition of industrial impairment.  Therefore, the 
question now presented is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the appellant can find employment.  
See Van Hoose, supra.

On review of all evidence of record, the Board finds that the 
veteran is not entitled to a TDIU.  In this regard, while the 
veteran reports she is unable to work due to her service 
connected disabilities, the Board notes that there is no 
objective medical evidence of record indicating that she is 
unable to work solely due to her service connected bilateral 
knee disability.  Review of the medical evidence of record 
shows treatment for numerous disabilities, as note below.  

In a statement from Dr. Wilson (date appears to be February 
2001), it is noted that the veteran has several 
musculoskeletal problems that prevent her from working, which 
include low back pain associated with L5-S1 disc herniation, 
osteoarthritis of the lumbar spine, and chondromalacia of the 
knees.  Dr. Wilson stated that those problems severely 
restricted the veteran's ability to work and perform her 
daily living activities.

According to an August 2001 psychiatric evaluation report, 
Dr. Biswas noted that the veteran suffered with high blood 
pressure, degenerative joint disease of the knees, back, and 
shoulder, as well as  asthma.  Dr. Biswas stated that the 
veteran was unable to keep her job due to her pain and having 
to walk with a cane.

In a November 2001 statement, Dr. Reddy-Sadda indicated that 
the veteran was being treated for multiple medical problems.  
The doctor strongly recommended that the veteran permanently 
retire due to the following physical and mental disabilities:  
chondromalacia patellae; chronic low back pain/lumbar 
herniated disc/degenerative joint disease; bilateral shoulder 
pain/bilateral rotator cuff tear; hypertension; chronic 
sinusitis/allergic rhinitis; anemia due to menorrhagia; 
erythema nodosum/livedo Reticularis of both lower 
extremities; generalized arthralgias with elevated 
sedimentation rate; dyspepsia/gastritis secondary to 
nonsteroidal anti-inflammatory medication for knees; 
hemorrhoids; mild restrictive lung disease; bilateral carpal 
tunnel syndrome; ankle and foot pain; mild flat feet; and 
major depression/severe anxiety.  

Based on the foregoing evidence, the Board finds that a TDIU 
under the provisions of 38 C.F.R. § 4.16(b) is not warranted.  
While the veteran does have some employment impairment due to 
her service connected bilateral knee disability, the Board 
finds that the level of impairment to the veteran's 
employment is adequately reflected in the disability 
evaluations the veteran currently receives.  Therefore, the 
Board finds that the record does not demonstrate that the 
veteran's service-connected disabilities, in and of 
themselves, are of such severity as to preclude his 
participation in all forms of substantially gainful 
employment.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

New and material evidence has been submitted sufficient to 
reopen the service connection claim for a lumbar spine 
disability, claimed as secondary to service-connected 
chondromalacia of the left and right knee.

Entitlement to service connection for a lumbar spine 
disability, claimed as secondary to service-connected 
chondromalacia of the left and right knee, is denied.

New and material evidence has not been submitted sufficient 
to reopen the service connection claim for a bilateral 
shoulder disability.

Entitlement to an evaluation in excess of 20 percent for 
chondromalacia of the left knee is denied.

Entitlement to an evaluation in excess of 20 percent for 
chondromalacia of the right knee is denied.

Entitlement to a TDIU is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


